DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to applicant’s amendment dated 9/13/2021, claims 1, 5, 10, 14-16 were amended, none of the claims were cancelled and no claims were newly introduced.
In view of the approval of the terminal disclaimer filed by applicant on 9/13/2021, the nonstatutory double patenting rejection is overcome.
In view of amending all the independent claims 1, 14, 15, and 16, the statutory double patenting rejection is overcome.
Allowable Subject Matter
Claims 1-16 are allowed over prior art of record.
Most relevant prior art of record is Otani et al. (US 20100268453 A1) hereinafter Otani.
Regarding claim 1, An information processing apparatus (referred to “A navigation device” in ¶[0010]), comprising: a processor (3)(Fig. 1) configured to: acquire a movement state (“speed measurement means for measuring a speed of a vehicle” in ¶[0010]); Otani does not specifically disclose the apparatus further comprising: determine, based on the acquired movement state, a type of sound information to be output associated with a target existing within a predetermined range from a user, wherein the type of sound information includes a first information type or a second information type including more detailed information than the first information type, and wherein the determination of the type of sound information to be output includes determining whether to output the first information type or the second information type based on a relative movement between the target and the user.
The following is the reason for allowance of claim 1:

Regarding claims 2-13, claims are allowed for their dependency on allowed claim 1.
Regarding claim 14, claim is allowed for being the apparatus comprising at least the same elements and performing at least the same functions performed by the apparatus of allowed claim 1 (see reasons for allowance of claim 1 above).
Regarding claim 15, claim is allowed for being the method comprising at least the same elements and performing at least the same functions performed by the apparatus of allowed claim 1 (see reasons for allowance of claim 1 above).
Regarding claim 16, claim is allowed for being the non-transitory computer-readable medium having embodied thereon a program, which when executed by a computer causes the computer to execute a method, the method comprising at least the same elements and performing at least the same function performed by the apparatus of allowed claim 1 (see reasons for allowance of claim 1 above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953.  The examiner can normally be reached on M-F 9-5, Eastern time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMMAR T HAMID/Examiner, Art Unit 2654